DETAILED ACTION
Applicant’s response, filed 30 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-6 are cancelled.
Claims 1-3 and 7-10 are pending.
Claims 1-3 and 7-10 are rejected. 
Claim 10 is objected to.

Drawings
The objection to the drawings received 02 Nov. 2017 in the Office action mailed 09 Sept. 2020 has been withdrawn in view of the amendments to the specification received 30 Nov. 2020.

Specification
The amendments to the specification received 30 Nov. 2020 have been entered.

Claim Objections
The objection of claims 1 and 10 in the Office action mailed 09 Sept. 2020 has been withdrawn in view claim amendments received 30 Nov. 2020.
Claim 10 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 10 recites “wherein displaying a plurality of pathway connections comprises…” . To clarify the antecedent basis for “a plurality of pathway connections” and to use consistent language with independent claim 8, from which claim 10 depends, the limitation should be amended to recite “wherein displaying the visualization of the plurality of pathway connections…”. 
Appropriate correction is required.

Claim Interpretation
Claim 8 recites “a drug pathway region” and “ADR pathway region” in lines 7 and 9 respectively. A drug and ADR pathway region are discussed in paragraph [0068] and FIG. 6 of Applicant’s specification to include a plurality of drug pathway nodes and ADR pathway nodes respectively. Therefore, a drug pathway region and ADR region are interpreted to be any region of the network comprising two or more drug pathway nodes and ADR pathway nodes, respectively, which includes embodiments in which the entire network is displayed. 
Claim 9 recites “displaying a set of genes underlying one or more of the pathway connections in a shared gene region on the graphical user interface…”. The shared gene region is interpreted to include any region on the graphical user interface that displays the genes underlying the one or more pathway connections. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 8 recites “… the pathway network comprises a plurality of drug pathway nodes for a drug, a plurality of ADR nodes, and connections, each comprising an edge between a drug pathway node and an ADR node;…; displaying a plurality of ADR nodes in an ADR pathway region on the graphical user interface; and displaying a visualization of the plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR nodes by one or more lines, wherein the relative thickness of each of the lines reflects the statistical significance of a drug pathway-ADR pathway connection…, wherein the visualization comprises dynamic edges for each edge between a drug pathway node and an ADR node that upon selection displays a graphic comprising common genes in the respective pathway connection…”. Applicant’s specification at para. [0068] and FIG. 6 discloses a network comprising drug-pathway nodes and ADR-pathway nodes, and, at para. [0070] discloses displaying ADR pathway nodes in an ADR pathway region and that the thickness of the line between a drug pathway-ADR pathway connection reflects the statistical significance of the connection. Accordingly, Applicant’s specification does not provide support for connecting drug pathway noes to ADR nodes by an edge, determining a Jaccard index for these edges, displaying ADR nodes in an ADR pathway region, which comprises ADR pathway nodes and not ADR nodes, representing the thickness of connections of drug pathway nodes to ADR nodes by statistical significance, and displaying shared genes between drug pathway nodes and ADR nodes upon selection of an edge. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation “… the pathway network comprises a plurality of drug pathway nodes for a drug, a plurality of ADR nodes, and connections, each comprising an edge between a drug pathway node and an ADR node;…; displaying a plurality of ADR nodes in an ADR pathway region on the graphical user interface; and displaying a visualization of the plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR nodes by one or more lines, wherein the relative thickness of each of the lines reflects the statistical significance of a drug pathway-ADR pathway connection…, wherein the visualization comprises dynamic edges for each edge between a drug pathway node and an ADR node that upon selection displays a graphic comprising common genes in the respective pathway connection…” recited in claim 8 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 4-6 under 35 U.S.C. 112(b) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim cancellations received 30 Nov. 2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly cited portions herein are necessitated by claim amendment.
Claim 8, and claims dependent therefrom, are indefinite for recitation of “building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug …”. The claim recites a pathway network between multiple drug candidates and multiple ADRs which comprises pathway nodes 
Claim 8, and claims dependent therefrom, are indefinite for recitation of “… displaying a visualization of the plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR nodes by one or more lines, wherein the relative thickness of each of the lines reflects the statistical significance of a drug pathway-ADR pathway connection”. Given claim 8 recites that the connections connect the one or more drug pathway nodes to one or more ADR nodes, but then further limits the connections to represent a “drug pathway-ADR pathway connection”, it’s unclear if Applicant intends to require the ADR pathway nodes to represent ADR pathways or if the ADR node represents an ADR. As such, the metes and bounds of the claim are unclear. For purpose of examination, the ADR nodes are interpreted to be either ADR-pathway nodes or nodes representing ADRs.
Claim 9 is indefinite for recitation of “displaying a set of genes underlying one or more pathway connections in a shared gene region… upon selection of a dynamic edge”. Given a dynamic edge corresponds to a single pathway connection, it’s unclear if claim 9 intends to display a set of genes for multiple pathway connections based on the selection of a single dynamic edge (i.e. a single pathway connection), or if claim 9 intends to display a set of genes underlying one or more pathway connections upon selection of a dynamic edge for each of the pathway connections. As such, the metes and bounds of the claim are unclear. For purpose of examination the limitation will be interpreted to mean that a set of genes is displayed for one or more pathway connections based on the selection of one or more respective dynamic edges.

Response to Arguments
Applicant's arguments filed 30 Aug. 2020 regarding the rejection of claims 8-10 under 35 U.S.C.112(b) have been fully considered but they are not persuasive.
Applicant remarks that claim 8 has been amended to correct the indefiniteness of claim 8 for reciting “building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug…” (Applicant’s remarks at pg. 7, para. 5).
This argument is not persuasive. Independent claim 8 still recites “building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug …”. Accordingly, it is still unclear whether the network is for a plurality of drug candidates, or for a single dug with a plurality of drug pathway nodes for that drug. Applicant is cautioned against introducing new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment.
Claim 2 recites “wherein the pathway output comprises a visualized output for the pathway connections”. Independent claim 1, from which claim 2 depends, recites “generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node…, and wherein a thickness of each dynamic edge is based on the 
Claim 3 recites  “wherein the visualized output visually depicts the statistical significance of each of the pathway connections”. Independent claim 1, from which claim 3 depends, recites “generating a pathway output comprising a visualized display of the pathway network…, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score”. Accordingly, independent claim 1 already requires visually depicting the statistical significance of each of the pathway connections by requiring the thickness of each dynamic edge to be based on a Jaccard Index (i.e. statistical similarity) score. Therefore, claim 3 fails to further limit claims 1-2, from which it depends.
Claim 9 recites “dynamically displaying a set of genes underlying one or more of the pathway connections in a shared gene region on the graphical user interface upon selection of a dynamic edge”. Independent claim 8, from which claim 9 depends, recites “displaying a visualization of the plurality of pathway connections…, wherein the visualization comprises dynamic edges for each edge… that upon selection displays a graphic comprising common genes in the respective pathway connection”. Therefore, claim 8 already recites displaying a set of genes underlying a pathway connection in a graphic (i.e. shared genes in a shared gene region) upon selection of a dynamic edge. As such, claim 9 fails to further limit independent claim 8, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 8 and 15 being representative) is directed to a computer program product and system for generating a mechanisms of action hypothesis for an adverse drug reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
building… a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node;
determining, for each edge, a Jaccard index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
Claim 8 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug, a plurality of ADR nodes, and connections, each comprising an edge between a drug pathway node and an ADR node;
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective ADR node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective ADR node;
The identified claim limitations falls into one or more of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of building a pathway network comprising a plurality of drug pathway nodes, a plurality of adverse drug pathway nodes, connections between the drug pathway and adverse drug reaction pathway nodes and determining a Jaccard Index score for each edge fall under the mental process grouping of abstract ideas. Building a pathway network comprising drug pathway nodes and averse drug reaction pathway nodes, with 
Furthermore, the step of determining a Jaccard Index score for each edge falls under the mathematical concept of abstract ideas. As discussed above, determining a Jaccard Index score requires dividing a number of shared elements over a total number of elements, which requires performing mathematical calculations, and is therefore a textual equivalent to performing mathematical calculations. Therefore, this limitation further recites a mathematical concept.
Dependent claim 7 further recites an abstract idea. Dependent claim 7 further recites the mental process and mathematical concept of applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions. Therefore claims 1-3 and 7-10 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claim 2 does not further limit independent claim 8, and therefore does not further recite any elements in addition to the recited judicial exception. Dependent claim 7 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data).
The additional elements of claim 3 includes:
wherein the visualized output (i.e. the visualized display) visually depicts the statistical significance of each of the pathway connections (i.e. displaying data).
The additional elements of claim 8 include:
displaying the plurality of drug pathway nodes in a drug pathway region on a graphical user interface;
displaying a plurality of ADR nodes in an ADR pathway region on the graphical user interface; and
displaying a visualization of the plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR nodes by one or more lines, wherein the relative thickness of each of the lines reflects the statistical significance of a drug pathway-ADR pathway connection based on the respective Jaccard Index score, wherein the visualization comprises dynamic edges for each edge between a drug pathway node and an ADR node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection.
The additional element of claim 9 includes:
dynamically displaying a set of genes underlying one or more of the pathway connections in a shared gene region on the graphical user interface upon selection of a dynamic edge.
The additional element of claim 10 includes: 
wherein displaying a plurality of pathway connections comprises displaying a Sankey diagram.
A processor, receiving data, outputting data, and displaying data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements do not integrate the recited judicial exception into a practical application.
Furthermore, receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data only serves to collect data for use by the abstract (i.e. building the network), which amounts to insignificant extra-solution activity and is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invokes computers as a tool to perform an existing process and/or amounts to extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-3 and 7-10 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claim 2 does not further limit independent claim 8, and therefore does not further recite any elements in addition to the recited judicial exception. Dependent claim 7 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
a processor;
receiving drug candidate data for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data; 
receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes; and
The additional elements of claim 3 includes:
wherein the visualized output (i.e. the visualized display) visually depicts the statistical significance of each of the pathway connections (i.e. displaying data).
The additional elements of claim 8 include:
displaying the plurality of drug pathway nodes in a drug pathway region on a graphical user interface;
displaying a plurality of ADR nodes in an ADR pathway region on the graphical user interface; and
A processor, data input, data output, displaying data, and user interfaces are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
With further regard to receiving drug candidate data, predicted adverse drug reactions, drug pathway data, and adverse drug reaction pathway data and a system output interface, the steps amount to necessary data gathering and output (i.e. extra-solution activity). The courts have found the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity").
The additional elements of claims 1 and 8 further include:
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score (i.e. data output/ displaying data) (claim 1); and
displaying a visualization of the plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR nodes by one or more lines, wherein the relative thickness of each of the lines reflects the statistical significance of a drug pathway-ADR pathway connection based on the respective Jaccard Index score, wherein the visualization comprises dynamic edges for each edge between a drug pathway node and an ADR node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection (claim 8).
The additional element of claim 9 includes:
dynamically displaying a set of genes underlying one or more of the pathway connections in a shared gene region on the graphical user interface upon selection of a dynamic edge.
Dynamic pathway outputs are well-understood, routine, and conventional. This position is supported by Alaimo et al. (DT-Web: a web-based application for drug-target interaction and drug combination prediction through domain-tuned network-based interface, 2015, BMC Systems Biology, 9(Suppl3):S4), pg. 1-11; previously cited), Karp et al. (Pathway Tools version 13.0: integrated software for pathway/genome informatics and systems biology, 2009, Briefings in Bioinformatics, 11(1), pg. 40-79; previously cited), and Yamada et al. (iPath 2.0: interactive Nucleic Acids Research, 39, pg. W412-W415; previously cited). Alaimo et al. shows a network-based interface for drug-target interactions which includes an interactive (i.e. dynamic) interface, which allows for clicking on an edge of a pathway diagram to display additional information (Abstract; pg. 9, Col. 1, Par. 2 to Col. 2, Par. 4; Figure 4; Figure 14). Karp et al. shows software tools for pathway informatics which includes an interactive graphical interface, including clicking on paths in the diagram to display information (pg. 60, Col. 2, Par. 2 to pg. 61, Col. 1, Par. 1; Figure 9). Yamada et al. shows an interactive pathway explorer which allows users to navigate and explore pathway maps, including clicking on nodes and edges of the map to display windows with additional information (Abstract; pg. W412, Col. 2, Par. 2 to W413, Col. 1, Par. 1). Therefore, the additional element of generating a pathway output comprising dynamic edges that upon selection displays a graphic, when considered alone, and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
The additional element of claim 10 includes: 
wherein displaying a plurality of pathway connections comprises displaying a Sankey diagram.
The additional element of claim 10 only serves to further limit the data displayed on the user interface of independent claim 8. Therefore, the additional element, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception for the same reasons discussed above for the displayed network in independent claim 8.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 30 Nov. 2020 have been fully considered but they are not persuasive. 
Applicant remarks that a clinician cannot, as a practical matter, mentally determine each pathway edge as the gene sets themselves for metabolic pathways are extensive and the gene overlaps are arbitrary, and moreover the clinical cannot provide the claimed visualization and dynamic edges, even if aided with pen and paper (Applicant’s remarks at pg. 8, para. 4).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claims 8 and 15 recite “building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction nodes, and a plurality of pathway connections…”. However, the claims do not require that the pathway nodes comprising the network contain any specified number of genes. While the claims do recite “receiving drug pathway data…, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes; receiving an adverse drug reaction pathway for each…, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes”, independent claims 8 and 15 do not require that the received data is used to build the network, and further the broadest reasonable interpretation of “a first/second set of genes” includes two genes. Determining overlaps between sets of genes (e.g. two genes) can be practically performed in the mind or with pen and paper. Regarding the step of generating a pathway output comprising a visualized display and dynamic edges, this step is 

Applicant remarks that the present claims integrate the recited judicial into a practical application because the platform can generate a hypothesis for the underlying mechanisms of actions between drugs and clinical conditions, and that the visual representation and/or metabolic pathway comparison provides a hypothesis of the mechanisms of action for an ADR associated with a drug, which streamlines research efforts to develop safe and efficacious drugs and provides a starting point for wet-lab hypothesis testing (Applicant’s remarks at pg. 8, para. 5 to pg. 9, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. First, generating a hypothesis based on an analysis of the visual representation of the network is not recited in the claims; furthermore, generating a hypothesis based on an analysis of the visual representation is an abstract idea and would not be considered an additional element. Similarly, the claims do not recite a step of performing wet-lab hypothesis testing, and providing a starting point for wet-lab testing merely involves the analysis of the display to decide which drugs to test in lab, which is a mental process. Accordingly, generating a hypothesis and providing a starting point for wet-lab testing are not additional elements that integrates the recited judicial exception into a practical application. Instead, the claims recite the additional element of generating a dynamic display of the generated pathway network, in addition to various computer components and/or processes. As discussed above, displaying data does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(f).  

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 7 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS 
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wang et al., as applied to claim 1 above, and further in view of Yamada et al. (iPath2.0: interactive pathway explorer, 2011, Nucleic Acids research, 39, pg. W412-W415) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim cancellations received 30 Nov. 2020.
The rejection of claims 3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wang et al., as applied to claim 1 above, and further in view of Wu et al. (Computational drug repositioning through heterogeneous network clustering, 2013, BMC Systems Biology, 7(Suppl 5):S6, pg. 1-9) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim cancellations received 30 Nov. 2020.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS Computational Biology, 8(4), pg. 1-13 and Supplemental)  in view of Wu et al. (Computational drug repositioning through heterogeneous network clustering, 2013, BMC Systems Biology, 7(Suppl 5):S6, pg. 1-9) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim amendments received 30 Nov. 2020.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wu et al., as applied to claim 8 above, and further in view of Yamada et al. (iPath2.0: interactive pathway explorer, 2011, Nucleic Acids research, 39, pg. W412-W415) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim amendments received 30 Nov. 2020.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer-Mehren et al in view of Wu et al., as applied to claim 8 above, and further in view of Liu et al. (Analysis disease progression using data visualization, 2017, IEEE, pg. 877-882; Pub. Date: 21 June 2017) in the Office action mailed 09 Sept. 2020 has been withdrawn in view of claim amendments received 30 Nov. 2020.
Claims 1-3 and 7-10 are non-obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 14, 15, 17, and 19 of copending Application No. 15/715,548 (reference application). Any newly recited portions herein are necessitated by claim amendment. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
1
A computer-implemented method for generating a mechanism of action hypothesis for an adverse drug reaction, the method comprising:
A computer program product generating a mechanism of action hypothesis for an adverse drug reaction, the computer program product comprising:
8 and 15
1
receiving, by a processor, drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
receiving drug candidate for a drug candidate and a plurality of predicted adverse drug reactions associated with the drug candidate data;
8 and 15
1
receiving, by the processor, drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
Receiving drug pathway data for the drug candidate, the drug pathway data comprising a plurality of metabolic pathways associated with the drug candidate, wherein a first metabolic pathway of the plurality of metabolic pathways comprises a first set of genes;
8 and 15
1
receiving, by the processor, an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
receiving an adverse drug reaction pathway for each of the plurality of predicted adverse drug reactions, wherein a first adverse drug reaction pathway for a first predicted adverse drug reaction comprises a second set of genes;
8 and 15
1
building, by the processor, a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprise an edge between a drug pathway node and an adverse drug reaction pathway node;
8 and 15
1
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
8 and 15
1
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and 

8 and 15
2
wherein the pathway output comprises a visualized output for the pathway connections.
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node…
8 and 15
3
The computer-implemented method of claim 2, wherein the visualized output visually depicts the statistical significance of each of the pathway connections.
wherein the visualized output visually depicts the statistical significance of each of the pathway connections.
10 and 17
7
The computer-implemented method of claim 1, further comprising applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions.
 wherein the method further comprises comprising applying a machine learning model to the drug candidate to generate the plurality of predicted adverse drug reactions.
14 and 19
8
A computer-implemented method for displaying a mechanism of action hypothesis for an adverse drug reaction, the method comprising:
 A computer program product generating a mechanism of action hypothesis for an adverse drug reaction, the computer program product comprising:
8 and 15
8
building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug, a plurality of ADR nodes, and connections, each comprising an edge between a drug pathway node and an ADR node;
building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections; 
8 and 15
8
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective ADR node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective ADR node
determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node; and
8 and 15
8
displaying the plurality of drug pathway nodes in a drug pathway region on a graphical user interface;
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node
8 and 15
8
displaying a plurality of ADR  nodes in an ADR pathway region on the graphical user interface; and
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node (e.g. an adverse drug reaction pathway node is a species of an ADR node)
8 and 15
8
displaying a plurality of pathway connections by connecting one or more of the drug pathway nodes to one or more of the ADR pathway nodes by one or more lines…
generating a pathway output comprising a visualized display of the pathway network, wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node…
8 and 15
9
The computer-implemented method of claim 8, further comprising dynamically displaying a set of genes underlying one or more of the pathway connections in a shared gene region on the graphical user interface.
wherein the pathway output comprises dynamic edges for each edge between a drug pathway node and an adverse drug reaction pathway node that upon selection displays a graphic comprising common genes in the respective pathway connection and a Jaccard index score for the respective pathway connection, and wherein a thickness of each dynamic edge is based on the respective Jaccard Index score
8 and 15


Further regarding instant claims 1 and 8, reference claims 8 and 15 show each step is carried out by a processor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 14, 15, 17, and 19 of copending Application No. 15/715,548 as applied to claim 8 above, and further in view of Liu et al. (Analysis disease progression using data visualization, 2017, IEEE, pg. 877-882; Pub. Date: 21 June 2017; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding instant claim 10, reference claims 8, 10, 14, 15, 17, and 19, as applied to claim 8 above, do not show displaying a plurality of pathway connections comprises displaying a 
Regarding instant claim 10, Liu et al. shows methods for visualizing disease progression, which includes using a Sankey diagram to visualize causal relationships (pg. 880, Col. 2, Par. 2; Figure 5). Liu et al. further shows the advantage of the Sankey diagram is that it shows the multi-layer causal relationships of the elements and compared, to a node-link diagram, is suitable for professionals to explain the diagram to patients. (pg. 880, Col. 2, Par. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the displayed connections, shown by reference claims 8, 10, 14, 15, 17, and 19, by displaying a Sankey diagram, as shown by Liu et al (pg. 880, Col. 2, Par. 2; Figure 5). The motivation would have been to show the multi-layer causal relationships of elements in the network and make the display more suitable for professionals to explain the casual relationships to patients, as shown by Liu et al. (pg. 880, Col. 2, Par. 2). 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s remarks at pg. 13, para. 1-3 regarding the double patenting rejection have been fully considered but they do not present any arguments regarding the double patenting rejection.


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Synergy evaluation by a pathway-pathway interaction network: a new way to predict drug combination, 2016, Mol. BioSyst, 2016, 12, pg. 614-623; newly cited).
Wallach et al. (A Structure-Based Approach for Mapping Adverse Drug Reactions to the Perturbation of Underlying Biological Pathways, 2010, PloS ONE, 5(8), pg. 1-11; newly cited).

Conclusion
No claims are allowed.
Claims 1-3 and 7-10 are free of the art.
Independent claims 1 is free of the art for recitation of “building a pathway network, wherein the pathway network comprises a plurality of drug pathway nodes, a plurality of adverse drug reaction pathway nodes, and a plurality of pathway connections, wherein each of the plurality of pathway connections comprises an edge between a drug pathway node and an adverse drug reaction pathway node; determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective adverse drug reaction pathway node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective adverse drug reaction pathway node”. Similarly, independent claim 8 is free of the art for recitation of “building a pathway network between drug candidates and adverse drug reactions (ADRs), wherein the pathway network comprises a plurality of drug pathway nodes for a drug, a plurality of ADR nodes, and connections, each comprising an edge between a drug pathway node and an ADR node; determining, for each edge, a Jaccard Index score based on a first number of genes common to both the respective drug pathway node and the respective ADR node, a second number of genes exclusive to the respective drug pathway node, and a third number of genes exclusive to the respective ADR node;…”.
 Bauer-Mehren et al. (Automatic Filtering and Substantiation of Drug Safety Signals, 2012, PLoS Computational Biology, 8(4), pg. 1-13 and Supplemental; previously cited) shows determining drug-target pairs and side effect-protein pairs (Figure 1A), and then extracting a list of pathways in which at least one drug protein and one side effect protein are annotated to (pg. 11, col. 1, para. 1 and col. 2, para. 1). However, Bauer-Mehren et al. does not show or suggest comparing the protein profile of a pathway related to a drug to a protein profile of a different pathway related to an adverse drug reaction to determine common genes between the pathways and creating edges between those pathways to build a network.
Chen et al. (Synergy evaluation by a pathway-pathway interaction network: a new way to predict drug combination, 2016, Mol. BioSyst, 2016, 12, pg. 614-623; newly cited) discloses building a network comprising two types of pathway nodes (e.g. drug A and drug B) (Fig. 1) and creating edges based on overlapping genes between the pathways (pg. 621, col. 1, para. 4), allowing for the interpretation of how different drugs interact to implement synergy (Abstract). However, Chen et al. does not show or suggest building a similar network using pathways for a drug and pathways related to adverse reactions.
Wallach et al. discloses a method for determining adverse-reactions for drugs based on underlying biological pathways (Abstract), which includes building a network linking drugs to target proteins, target proteins to pathways, and then pathways to side-effects (Figure 1; Figure 3; Figure 5). Specifically, Wallach et al. maps drug target information to infer drug-pathway information, and then drug-adverse reaction information to infer links between pathways and adverse reactions (Figure 1).  However, Wallach et al. does not show the network comprises any connections between pathways related to a number of shared genes between the pathways.
Dependent claims 2-3 and 9-10 are free of the art for the same reasons discussed above for independent claims 1 and 8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631